NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12215

                CARE AND PROTECTION OF PENELOPE.


                          May 18, 2018.


Supreme Judicial Court, Superintendence of inferior courts.
     Practice, Civil, Failure to prosecute.


     In October, 2016, the father of a child who was the subject
of a care and protection proceeding in the Juvenile Court filed
a petition in the county court for relief from the denial of his
request for an injunction preventing the child from being
removed from the United States. A single justice of this court
denied relief, and, in November, 2016, the father appealed to
this court. He filed a motion for an extension of time to file
his brief and was given until December 23, 2016, to file it. He
did not do so. The child's mother, with the child's assent, has
moved to dismiss the appeal, as has the Department of Children
and Families.1 See Mass. R. A. P. 19 (c), 365 Mass. 867 (1974).
In response, the father does not explain his failure to file a
brief in this matter, but makes unsubstantiated allegations
concerning the child's treatment outside this country.2 The
father has had ample time to file a brief in this matter and has
not done so. Although the father is appearing pro se, we hold

    1  In addition, this court issued a notice preceding
dismissal under the May 17, 1988, standing order concerning
dismissals of appeals and reports pending in this court for lack
of prosecution.

    2  The father also suggests that this appeal cannot be
dismissed until his underlying appeal to the Appeals Court is
resolved. Without passing on the correctness of that
proposition, we note that the father did not file a brief in
that appeal, and it was dismissed for lack of prosecution.
                                                                 2


him to the same standards in this regard as litigants
represented by counsel. See, e.g., Rasheed v. Commonwealth, 440
Mass. 1027, 1027 (2003); Solimine v. Davidian, 422 Mass. 1002,
1002 (1996). Accordingly, the appeal must be dismissed for lack
of prosecution.3

                                   Appeal dismissed.

     Harriet Schechter for the mother.
     Roberta M. Driscoll for the child.
     Brian R. Pariser for Department of Children and Families.
     The father, pro se.




     3 The Department of Children and Families also suggests that
the appeal is moot and that the courts of Massachusetts lack
jurisdiction due to a child custody proceeding in Switzerland.
Due to our disposition, we need not address these issues.